DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the amendment of claims 7 and 9 resolves the previous 112(b) issue of claims 7 and 9. Therefore, the previous rejection of claims 7, 9 and 10 under 35 USC 112(b) have been withdrawn.
The Examiner acknowledges that the Applicant’s cancellation of claim 13 renders the previous rejection of claim 13 under 35 USC 112(b) moot. Therefore, the previous rejection of claim 13 under 35 USC 112(b) has been withdrawn.     
Drawings
The Examiner acknowledges that the cancellation of claim 13 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13 and 16 of US Patent No. 10804437 hereinafter “ ‘437 Patent ” in view of Tamura et al. (US 2004/0113156) hereinafter “Tamura” and Chung (US 2017/0082892) hereinafter “Chung”  with anticipating limitations in bold.
Pending claim 1:
Claim 1, A light emitting diode chip comprising: a substrate; a light emitting structure disposed on the substrate and comprising an active layer; a transparent electrode disposed on the light emitting structure; and a distributed Bragg reflector (DBR) disposed on the transparent electrode to reflect light emitted from the light emitting structure, the DBR having a first region, a second region, and a third region disposed between the first and second regions, the first region being disposed closer to the light emitting structure than the second region, wherein: the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another; the light emitting diode chip is a flip-chip type and is configured to emit light to the outside of the light emitting diode chip through the substrate; and the DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure.
437 Patent:
Claim 1, A light emitting diode chip comprising: a light emitting structure comprising an active layer; and a distributed Bragg reflector (DBR) disposed at one side of the light emitting structure to reflect light emitted from the light emitting structure, the DBR having a first region, a second region, and a third region disposed between the first and second regions, the first region being disposed closer to the light emitting structure than the second region, wherein the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another, wherein each of the first, second, and third regions including the first and second material layers, wherein the first material layers comprise: a first group having an optical thickness greater than 0.25 ƛ +10%; a second group having an optical thickness in a range of 0.25 ƛ -10% to 0.25 ƛ +10%; and a third group having an optical thickness less than 0.25 ƛ -10%, and wherein, with respect to a central wavelength (ƛ: 554 nm) of the visible range: the first material layers in the first region includes only the first and second groups of the first material layers alternately disposed one over another; the first material layers in the second region includes only the third group of the first material layers disposed one over another; and the third region has the second and third groups of the first material layers.


Claim 1 of the 437 Patent teaches all of the elements of the claimed invention as stated above.
Claim 1 of the 437 Patent does not explicitly teach a substrate nor a transparent electrode disposed on the light emitting structure nor the light emitting diode chip is a flip-chip type and is configured to emit light to the outside of the light emitting diode chip through the substrate; and the DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure.
Tamura teaches a substrate (Item 11); a light emitting diode chip (Combination of Items 12, 13 and 14) is a flip-chip type (Paragraph 0077) and is configured to emit light to the outside of the light emitting diode chip through a substrate and a transparent electrode (Item 15) disposed on the light emitting structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a substrate; a transparent electrode disposed on the light emitting structure; the light emitting diode chip is a flip-chip type and is configured to emit light to the outside of the light emitting diode chip through the substrate because this structure is known to be capable of emitting light in the blue and ultraviolet regions (Tamura Paragraph 0001).
Chung teaches where a DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure (Paragraph 0117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DBR configured to reflect a blue wavelength band of light emitted from the light emitting structure because this allows for the emitted blue light to be optically recycled (Chung Paragraph 0117).
Pending claim 4 is anticipated by claims 1 and 2 of the 437 Patent.
Pending claim 5 is anticipated by claim 3 of the 437 Patent.
Pending claim 6 is anticipated by claim 4 of the 437 Patent.
Pending claim 7 is anticipated by claim 5 of the 437 Patent.
Pending claim 8 is anticipated by claim 7 of the 437 Patent.
Pending claim 9 is anticipated by claim 8 of the 437 Patent.
Pending claim 10 is anticipated by claim 9 of the 437 Patent.
Pending claim 11 is anticipated by claim 11 of the 437 Patent.
Pending claim 12 is anticipated by claim 12 of the 437 Patent.
Pending claim 15 is anticipated by claim 16 of the 437 Patent.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent No. 10804437 hereinafter “ ‘437 Patent ” in view of Tamura et al. (US 2004/0113156) hereinafter “Tamura” and Chung (US 2017/0082892) hereinafter “Chung”  and in further view of Heo et al. (US 2012/0161176) hereinafter “Heo”.
Regarding claim 2, Claims 1 and 6 of the 437 Patent, Tamura and Chung teaches all of the elements of the claimed invention as stated above except where the distributed Bragg reflector covers the transparent electrode layer.
Fig. 1 of Heo teaches where the distributed Bragg reflector (DBR) (Item 37) covers the transparent electrode layer (Item 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distributed Bragg reflector covers the transparent electrode layer because the distributed Bragg reflector covering the transparent electrode allows for light emitted from the active layer to pass therethrough while reflecting visible light having a comparatively longer wavelength (Heo Paragraph 0069).
Regarding claim 3, Claims 1 and 6 of the 437 Patent, Tamura, Chung and Heo teaches all of the elements of the claimed invention as stated above except where a first electrode pad and a second electrode pad, wherein: the first electrode pad is formed on a first conductive-type semiconductor layer; and the second electrode pad is formed on the transparent electrode layer.
Fig. 1 of Heo further teaches the device further comprising a first electrode pad (Item 33) and a second electrode pad (Item 35), where: the first electrode pad (Item 33) is formed on a first conductive-type semiconductor layer (Item 25; Paragraph 0066); and the second electrode pad (Item 35) is formed on the transparent electrode layer (Item 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode pad and a second electrode pad, wherein: the first electrode pad is formed on a first conductive-type semiconductor layer; and the second electrode pad is formed on the transparent electrode layer because the first and second electrode pads allows electrical connection between the p-type and n-type semiconductor layers, respectively, to external power (Heo Paragraph 0034).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2004/0113156) hereinafter “Tamura” in view of Chung (US 2017/0082892) hereinafter “Chung”.
Regarding claim 1, Fig. 15 of Tamura teaches a light emitting diode chip comprising: a substrate (Item 11); a light emitting structure (Combination of Items 12, 63 and 14) disposed on the substrate (Item 11) and comprising an active layer (Item 63); a transparent electrode (Item 15) disposed on the light emitting structure; and a distributed Bragg reflector (DBR) (Item 65) disposed on the transparent electrode (Item 15) to reflect light emitted from the light emitting structure, the DBR (Item 65) having a first region, a second region and a third region disposed between the first and second regions, the first region being disposed closer to the light emitting structure than the second region (See Picture 1 below), wherein the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another (Paragraph 0169), the light emitting diode chip is a flip-chip type (Paragraph 0077) and is configured to emit light to the outside of the light emitting diode chip through the substrate (Paragraph 0077), where the light emitting structure emits blue light (Paragraph 0103).
Tamura does not teach the DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure.
Chung teaches where a DBR is configured to reflect a blue wavelength band of light emitted from the light emitting structure (Paragraph 0117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DBR configured to reflect a blue wavelength band of light emitted from the light emitting structure because this allows for the emitted blue light to be optically recycled (Chung Paragraph 0117).

    PNG
    media_image1.png
    443
    400
    media_image1.png
    Greyscale

Picture 1 (Blown up and labeled version of Tamura Fig. 15)
Regarding Claim 2, Fig. 15 of Tamura further teaches where the distributed Bragg reflector (Item 65) covers the transparent electrode layer (Item 15).
Regarding claim 3, Fig. 15 of Tamura further teaches a first electrode pad (Item 17) and a second electrode pad (Item 16), where the first electrode pad (Item 17) is formed on a first conductive-type semiconductor layer (Item 12); and the second electrode pad (Item 16) is formed on the transparent electrode layer (Item 15).
Claims 4-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2004/0113156) hereinafter “Tamura” in view of Chung (US 2017/0082892) hereinafter “Chung” and in further view of Heo et al. (US 2012/0161176) hereinafter “Heo”, Kim et al. (US 2016/0087159) hereinafter “Kim”, Bradley (US 5999321) hereinafter “Bradley” and Jung et al. (US 2011/0284822) hereinafter “Jung”.
Regarding claim 4, the combination of Tamura and Chung teaches all of the elements of the claimed invention as stated above except where the first material layers comprise: a first group having an optical thickness greater than 0.25λ+10%; a second group having an optical thickness in a range of 0.25 λ -10% to 0.25 λ +10%; and a third group having an optical thickness less than 0.25 λ -10%; the first material layers in the first region have the first and second groups of the first material layers alternately disposed one over another; the first material layers in the second region have the third group of the first material layers disposed one over another; the first material layers in the third region have a first material layer having an optical thickness less than 0.25 λ and a first material layer having an optical thickness greater than 0.25 λ the second material layers have a smaller average optical thickness than the first group of the first material layers; the first group of the first material layers has an optical thickness less than 0.3 λ +10%; and the third group of the first material layers has an optical thickness greater than 0.2 λ -10%
Fig. 1 of Heo teaches a light emitting diode chip (Item 100) comprising a DRB (Item 43) having a first region (a combination of Heo’s third dielectric pairs and second dielectric pairs; See Picture 2 below; See also Examiner’s Note below), a second region (Heo’s first dielectric pairs, See Picture 2 below; See also Examiner’s Note below) and a third region (a combination of Heo’s second dielectric pairs and first dielectric pairs, See Picture 2 below; See also Examiner’s Note below) disposed between the first and the second regions (Paragraph 0036), the first region (a combination of Heo’s third dielectric pairs and second dielectric pairs) being disposed closer to the light emitting structure (Item 30) than the second region (Heo’s first dielectric pairs) (Paragraph 0037 where the first dielectric pairs may be located farther from the substrate [and thus farther from the light emitting structure] than the third dielectric pairs), where the DBR (Item 43) comprises first material layers having a low index of refraction (Paragraph 0035 SiO2) and second material layers having a high index of refraction (Paragraph 0035 TiO2) alternately disposed one over another (Paragraph 0035), where the first material layers comprise: a first group (SiO2 that is part of the third dielectric pairs) having an optical thickness greater than 0.25ƛ (Paragraph 0036), a third group (SiO2 that is part of the first dielectric pairs) having an optical thickness less than 0.25ƛ (Paragraph 0036) and a second group (SiO2 that is part of the second dielectric pairs) having an optical thickness that alternates between the optical thickness of the first group and the third group; the first material layers in the first region have the first and second groups of the first material layers (Paragraph 0036; See Picture 2 below); the first material layers in the second region have the third group of the first material layers (Paragraph 0036; See Picture 2 below) disposed one over the other and the first material layers in the third region have a first material layer having an optical thickness less than 0.25ƛ and a first material layer having an optical thickness greater than 0.25ƛ (Paragraph 0036; See Picture 2 below).    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first through third groups in the configuration taught by Heo because this configuration is known to exhibit high reflectivity at wavelengths in the range of, for example, 400 nm-700 nm (Heo Paragraph 0035).
Tamura does not teach the second group having an optical thickness of 0.25ƛ.
Kim teaches a selective transmission-reflection layer (Item 150) having three groups of materials that are stacked in order, where the first group has an optical thickness, a third group has a second optical thickness lower than the first group, and a second group has an optical thickness lower than the first group and higher than the third group (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art to replace Heo’s second group with layer pairs having an optical thickness between the optical thickness of the pairs in the first and second group respectively (which would be 0.25 ƛ in the case of Heo where the first group has an optical thickness greater than 0.25 ƛ and the third group has an optical thickness less than 0.25 ƛ) because including a second group of layered pairs between the first and third groups, where the second group of layered pairs has an optical thickness between the optical thickness of the first and third groups, yields an increase in luminous flux of light emitted through a light emitting surface of the light emitting device (Kim Paragraph 0004).
   Neither Tamura, Heo or Kim teaches where the first group has an optical thickness greater than 0.25 ƛ+10%, a second group has an optical thickness in a range of 0.25 ƛ-10% to 0.25 ƛ+10%, nor a third group has an optical thickness less than 0.25 ƛ-10.
However, Bradley teaches where a quarter wave of a desired wavelength is determined by using a reference wavelength within + or – 10% of the desired wavelength, the quarter wave of the desired wavelength to be then used in determining the optical thickness of a layer (Column 4, Lines 1-8).
It would have been obvious to one having ordinary skill in the art to define optical thickness of the second group as being within +/- 10% of the 0.25 ƛ, the first group as being greater than 0.25 ƛ +10% and the third group as being less than 0.25 ƛ-10% because the +/- 10% ensures a desired transmission and reflection of light (Bradley Column 4, Lines 1-8).
Tamura does not teach where the first region has the first and second groups of the first material layers alternately disposed one over another.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the order of the thicknesses used in the first region of the DBR of Heo such that the first region has the first and second groups of the first material layers alternately disposed one over another because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, Kim suggests a repeating pattern of first through third dielectric pairs (Paragraph 0021). Should the layers of Heo get repeated in the manner suggested by Kim any of the regions defined by the Examiner would include all three layers repeating such that all three regions would include an alternation of first second and third groups.  
Further, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thicknesses of the first and third groups of the first material layers such that the first group of the first material layers has an optical thickness of less than 0.3 ƛ+10% and the third group of the first material layers has an optical thickness greater than 0.2 ƛ-10% because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that the recitation of “a region” can be defined by any shape and orientation and does not have to conform to a rectangular shape. The Applicant may want to consider further defining the orientation of the respective regions relative to each other in an effort to overcome the Examiner’s interpretation of the regions. 

    PNG
    media_image2.png
    362
    738
    media_image2.png
    Greyscale

Picture 2 (Illustration of Heo’s Paragraph 0036)
Regarding claim 5, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where an optical thickness deviation of the first material layers in the first region is greater than that of the first material layers in the second region.  
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating layers with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thicknesses of the first material layers in the first region and the first optical material layers in the second region such that the optical thickness deviation of the first material layers in the first region is greater than that of the first material layers in the second region because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 6, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Heo further teaches where the second material layers (Paragraph 0035 TiO2) comprise: a fourth group (TiO2 that is part of the third dielectric pairs) having an optical thickness greater than 0.25ƛ (Paragraph 0036), a sixth group (TiO2 that is part of the first dielectric pairs) having an optical thickness less than 0.25ƛ (Paragraph 0036) and a fifth group (TiO2 that is part of the second dielectric pairs) having an optical thickness that alternates between the optical thickness of the fourth group and the sixth group; the second material layers in the first region have the fourth and fifth groups of the second material layers (Paragraph 0036; See Picture 2 above; See also Examiner’s Note below); the second material layers in the second region have the sixth group of the second material layers (Paragraph 0036; See Picture 2 above; See also Examiner’s Note below) disposed one over another and the second material layers in the third region have the fifth and sixth group of the second materials (Paragraph 0036; See Picture 2 above; See also Examiner’s Note below).
Tamura does not teach the fifth group of the second material having an optical thickness of 0.25ƛ.
Kim teaches a selective transmission-reflection layer (Item 150) having three groups of materials that are stacked in order, where the first group has an optical thickness, a third group has a second optical thickness lower than the first group, and a second group has an optical thickness lower than the first group and higher than the third group (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art to replace Heo’s fifth group with layer pairs having an optical thickness between the optical thickness of the pairs in the fourth and sixth group respectively (which would be 0.25 ƛ in the case of Heo where the fourth group has an optical thickness greater than 0.25 ƛ and the sixth group has an optical thickness less than 0.25 ƛ) because including a fifth group of layered pairs between the fourth and sixth groups, where the fifth group of layered pairs has an optical thickness between the optical thickness of the fourth and sixth groups, yields an increase in luminous flux of light emitted through a light emitting surface of the light emitting device (Kim Paragraph 0004).
   Neither Tamura, Heo nor Kim teaches where the fourth group of the second material has an optical thickness greater than 0.25 ƛ+10%, the fifth group of the second material has an optical thickness in a range of 0.25 ƛ-10% to 0.25 ƛ+10%, nor the sixth group of the second material has an optical thickness less than 0.25 ƛ-10%.
However, Bradley teaches where a quarter wave of a desired wavelength is determined by using a reference wavelength within + or – 10% of the desired wavelength, the quarter wave of the desired wavelength to be then used in determining the optical thickness of a layer (Column 4, Lines 1-8).
It would have been obvious to one having ordinary skill in the art to define optical thickness of the fifth group of the second material as being within +/- 10% of the 0.25 ƛ, the fourth group of the second material as being greater than 0.25 ƛ+10% and the sixth group of the second material as being less than 0.25 ƛ-10% because the +/- 10% ensures a desired transmission and reflection of light (Bradley Column 4, Lines 1-8).
Examiner’s Note: The Examiner notes that the first, second and third dielectric pairs of Heo each contain TiO2 and SiO2 materials therefore, what is applicable to the first material (SiO2) as far as placement in the DBR and optical thickness in a certain placement in the DBR is also applicable to the second material (TiO2).    
Regarding claim 7, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where the fourth group of the second materials layers has an optical thickness less than 0.25ƛ+20%.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thickness of the fourth group of the second material of Heo such that the fourth group of the second material layers has an optical thickness less than 0.25ƛ+20% because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 8, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where an optical thickness deviation of the second material layers in the first region is greater than that of the second material layers in the second region.  
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating layers with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thicknesses of the second material layers in the first region and the second material layers in the second region such that the optical thickness deviation of the second material layers in the first region is greater than that of the second material layers in the second region because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura does not teach where the third region further has the fourth group of the second material layers.
Heo further teaches where the third region further has the fourth group of the second material layers (See Picture 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third region further have the fourth group of the second material layers because this configuration is known to exhibit high reflectivity at wavelengths in the range of, for example, 400 nm-700 nm (Heo Paragraph 0035).
Regarding claim 10, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura does not teach where the third region further has the first group of the first material layers. 
Heo further teaches where the third region further has the first group of the first material layers (See Picture 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third region further have the first group of the first material layers because this configuration is known to exhibit high reflectivity at wavelengths in the range of, for example, 400 nm-700 nm (Heo Paragraph 0035).
Regarding claim 11, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura further teaches where the substrate (Item 11) comprises a sapphire substrate (Paragraph 0056).
Tamura does not teach where the substrate comprises a patterned sapphire substrate (PSS).
Heo further teaches where a substrate comprises a patterned sapphire substrate (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sapphire substrate of Tamura be a patterned sapphire substrate because this is known to improve light extraction efficiency (Heo Paragraph 0006).
Regarding claim 12, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura does not teach where the device further comprises an interface layer comprising the same material as the first material layers in the DBR and having a greater thickness than the first material layers.
Heo further teaches an interface layer (Item 41) comprising the same as the first material layers in the DBR and having a greater thickness than the first material layers (Paragraph 0047; See Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprises an interface layer comprising the same material as the first material layers in the DBR and having a greater thickness than the first material layers because this is known to improve light extraction efficiency (Heo Paragraph 0006).

Regarding claim 15, the combination of Tamura, Chung, Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Tamura further teaches the first and second DBR mirrors (Items 61 and 65) are formed out of dielectric materials, among silicon oxide (SiO.sub.2), silicon nitride (Si.sub.3N.sub.4), niobium oxide (Nb.sub.2O.sub.5), hafnium oxide (HfO.sub.2), titanium oxide (TiO.sub.2) and tantalum oxide (Ta.sub.2O.sub.5), at least two substances having different refraction indexes may be selected as the dielectric materials (Paragraph 0169).
However, Tamura does not explicitly teach where the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers.
Heo further teaches where the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers (Paragraph 0035).                
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers because the combination of these materials is known to exhibit high reflectivity at wavelengths in the range of, for example, 400 nm-700 nm (Heo Paragraph 0035) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.               
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 03/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamura and Chung.                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891